Citation Nr: 1731929	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with bilateral intermittent foot strain, currently rated as 30 percent disabling.

2.  Entitlement to an extraschedular rating for bilateral pes planus with bilateral intermittent foot strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.

4.  Entitlement to a separate rating for right foot pes planus with bilateral intermittent foot strain on the basis of degenerative joint disease.

5.  Entitlement to a separate rating for left foot pes planus with bilateral intermittent foot strain on the basis of degenerative joint disease.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and from September 1976 to September 1979.  He died in August 2016, and the appellant is the surviving spouse, who, as indicated below, has been substituted as the claimant in this case.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a hearing before a member of the Board in March 2014, but the Veteran requested to reschedule the hearing.  A hearing was rescheduled for July 2014.  The Veteran failed to appear at the rescheduled hearing, did not request postponement, and has not shown good cause for failure to appear.   Hence, the case is processed as if this hearing request had been withdrawn.  See 38 C.F.R. § 20.702(d).

In November 2014, the Board denied the Veteran's claims for entitlement to a disability rating in excess of 30 percent for bilateral pes planus with bilateral intermittent foot strain and to automobile and adaptive equipment, or for adaptive equipment only.  The remaining claims on appeal were remanded for further development.  The Veteran appealed the portion of the November 2014 Board decision denying a disability rating in excess of 30 percent for bilateral pes planus with bilateral intermittent foot strain to the United States Court of Appeals for Veterans Claims (Court).  

In August 2016, the Court issued a memorandum decision vacating the portion of the Board decision denying a disability rating in excess of 30 percent for bilateral pes planus with bilateral intermittent foot strain and remanding the issue to the Board for adjudication consistent with memorandum decision instructions.   

In August 2016, the Board remanded the issues of spondylosis, cervical spine and lumbar spine, to include as secondary to bilateral pes planus with bilateral intermittent foot strain to the RO for additional development.  

In August 2016, the Veteran expired, and VA was notified the following month.

In September 2016, the appellant filed VA Form 21-534EZ Application for DIC, Death Pension, and/or Accrued Benefits.  She appointed Tennessee Department of Veterans Services as her representative.

In January 2017, the Court granted the claimant's request to be substituted in the appeal.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution of a claimant if the person being substituted would be eligible for accrued benefits under 38 U.S.C.A. § 5121).

At this time, the issue of an increased rating for bilateral pes planus with bilateral intermittent foot strain is before the Board.  The Board has recharacterized the issues as set forth on the title page to reflect appropriate consideration of the derivative increased rating issues of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and entitlement to TDIU on an extraschedular basis and separately compensable arthritis.  As the RO appears to be conducting development on the issues of entitlement to service connection for spondylosis, cervical spine and spondylosis, lumbar spine, both to include as secondary to bilateral pes planus with bilateral intermittent foot strain, which were remanded by the Board in August 2016, the Board will not address these claims at this time.

The issues of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 for bilateral pes planus with intermittent foot strain and entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus with bilateral intermittent foot strain symptoms did not more nearly approximate pronounced pes planus at any time during the appeal period.

2.  The evidence shows that the Veteran had degenerative arthritis in each foot attributable to service-connected bilateral pes planus with bilateral intermittent foot strain; the evidence is at least evenly balanced as to whether there was symptomatic of joint pain in each foot.  

3.  The additional podiatry diagnoses raised by the evidence are either unrelated to service-connected bilateral pes planus with bilateral intermittent foot strain or produce symptoms duplicative of those contemplated in the currently assigned schedular ratings. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bilateral pes planus with bilateral intermittent foot strain have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes (DCs) 5276, 5284 (2016). 

2.  The criteria for a 10 percent disability rating, but no higher, for right foot degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5283 (2016). 

3. The criteria for a 10 percent disability rating, but no higher, for left foot degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5283 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

The instant claim is before the Board to provide an adequate statement of reasons and bases for its determination.  Neither the Veteran or claimant, nor their representatives have raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); see also May 2017 claimant correspondence waiving AOJ review.  
The adjudication reflects substantial compliance with the August 2016 Court Memorandum Decision.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Board has recharacterized the issue on appeal to afford adequate consideration of the extraschedular rating criteria pursuant to 38 C.F.R. § 3.321(b)(1) and entitlement to TDIU on an extraschedular basis.  The instant decision identifies the reasons and bases for the Board's determination regarding an increase rating based upon the schedular rating criteria with consideration to Diagnostic Code 5284 and the additional diagnosis and symptoms, as instructed by the August 2016 Court memorandum decision.  Id.

Based on the foregoing, no further notice or assistance to the claimant is required for fair adjudication of the claim for an increased rating for bilateral pes planus with bilateral foot strain on a schedular basis.

II. Laws and Regulations under the Schedular Rating Criteria 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2.  When reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's bilateral foot disability is rated under Diagnostic Code (DC) 5276, which provides ratings for acquired flatfoot.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

DC 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, DC 5284, Note. DC 5284 may apply to any foot condition, such as plantar fasciitis, that is not specifically listed in the rating schedule.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (38 C.F.R. § 4.71a, DC 5284 only applies to foot disabilities for which there is not already a specific DC); see also 38 C.F.R. § 4.71a, DCs 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of the tarsal or metatarsal bones).

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Factual Background

In December 2007, the Veteran filed a claim for an increased rating for bilateral pes planus with bilateral intermittent foot strain, asserting that his symptoms had worsened.

An August 2008 X-ray showed no findings of an acute foot injury.  There was no evidence of fracture, dislocation, or soft tissue edema.

In December 2008, the Veteran was afforded a VA foot examination.  He reported that he had foot pain since active service.  He described current baseline foot pain of 4/10 and flares up to 7/10 pain approximately once a month.  He used orthotics and a cane.  He alleviated his foot pain with anti-inflammatories, codeine, and Neurontin as well as modifying his activities.  Increased activity caused flare-ups.  He avoided walking for extended periods or walked with his orthotics to avoid flare-ups.  He did not believe physical therapy was beneficial.  He limited his activities as he could not walk or run.  Clinical evaluation for each foot showed callosities over the medial aspect of mid-foot, tenderness to palpation over the talar head, which was medially prominent.  Right hind foot Achilles alignment was 15 degrees.  He did not have palpation to tenderness within the posterior tibial tendon, but positive tenderness to palpation within the medial aspect of the mid foot.  The examiner noted callosities characteristic of pes planus that are associated with an abnormal gait pattern.  There was pain on manipulation throughout the midfoot.  No edema or warmth was observed.  The examiner commented that the Veteran was ambulatory with cane, but had an antalgic gait bilaterally.  X-rays showed bilateral pes planus, as well as arthritic changes throughout the medial aspect of the bilateral mid foot consistent with pes planus.  The examiner assessed severe bilateral pes planus based upon physical examination and radiographs.  He commented that there was no pain during range of motion testing, but it was conceivable that pain could further limit function as described, particular after prolonged standing.  However, estimation in terms of additional limitation of motion would be speculative.      

June 2009 VA podiatry clinic records include complaints about painful flat feet for many years.  Clinical examination showed painful collapsed medial, longitudinal arch with excessive foot pronation.  During ambulation, the Veteran exhibited an abducted gait and mild foot drop.  When standing, he had an everted heel.  Posterior tibial (PT) and dorsalis pedis (DP) pulses were intact.  No edema, claudication, or pigmentary changes were found.  However, paresthesia was noted.  Monofilament testing was normal.  Vibratory testing was diminished.  The podiatrist assessed pes planovalgus deformity and foot drop.  He ordered orthotics and shoes.  

In August 2009, the Veteran filed a pension claim.  He stated that he could not work due to a foot condition, spondylosis, and cervical spondylosis.   

August 2010 VA podiatry records show the anterior ankle-foot orthosis (AFO) bothered his feet and legs.  He continued to have ankle problems because of the foot drop.  He request toenail trimming and new shoes.  Clinical evaluation was substantial similar to June 2009 findings.  The podiatrist added onychomycosis to the podiatry diagnoses.  He ordered shoes and a dub.  

In January 2011, the Veteran was treated for a fall injury resulting in a minimally displaced, lateral malleolar fracture.  He received a cast boot for treatment and was instructed to follow up in a month.  

February 2011 VA podiatry clinic records reflect that the Veteran continued to use the cast boot.  Clinical evaluation showed painful collapsed medial, longitudinal arch with excessive foot pronation.  Left distal fibula was slightly tender.  The additional clinical findings were substantially similar as to those recorded in June 2009 and August 2010, with the exception that mild edema was noted.  The podiatrist reiterated the previous established diagnoses and added diagnoses of diabetic neuropathy (mild) and fracture of the left fibula.  

August 2011 VA podiatry clinic records show that the Veteran no longer used the cast boot, but had a motorized wheelchair.  He could not use an AOF until cleared by orthopedics.  He complained about foot pain when getting up in the morning.  Clinical evaluation showed painful collapsed medial, longitudinal arch with excessive foot pronation.  Left distal fibula was slightly tender.  The podiatrist noted pain and tenderness of the plantar surface of the calcaneus in the area of the medial tubercle in both feet.  There was also tenderness along the plantar fascia.  Pain radiated to the leg and caused the Veteran to walk with a limp.  Circulation was intact.  Mild edema and paresthesia was found.  No claudication or pigmentary changes were observed.  Monofilament testing was normal and vibratory testing was diminished.  The examiner added plantar fasciitis to the diagnoses.  

In November 2011, the Veteran reported that his service-connected pes planus was progressive and required more ambulatory aid devices.  

In December 2011, the Veteran underwent another VA foot examination.  The examiner listed bilateral pes planovalgus as the diagnosis.  He noted that the Veteran had fallen arches since service.  He currently used a DUB for his left foot.  The examiner noted bilateral foot pain on use of the feet.  He further noted bilateral foot pain on manipulation of the feet.  Swelling and characteristic callus was not found.  Extreme tenderness of the plantar surface was not reported.  Bilateral decreased longitudinal arch height on weight-bearing was found.  There was objective evidence of marked deformity and pronation for both feet.  Marked pronation was improved with orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe for both feet.  Bilateral inward bowing for the Achilles' tendon (i.e. hind foot valgus, with lateral deviation of the heel) was found.  However, marked inward displacement and severe spasm of the Achilles's tendon (rigid hindfoot) on manipulation was not found.  The examiner listed the assistive devices as constant wheelchair and brace use and regular cane and walker use.  He stated that the orthotic shoes and double upright brace were for feet.  He affirmed that the Veteran's flatfoot condition was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner reported that contemporaneous X-rays did not document degenerative or traumatic arthritis.  

February 2012 VA podiatry records reflect that the Veteran healed from the January 2011 left fibula fracture.  Clinical evaluation showed painful collapsed medial, longitudinal arch with excessive foot pronation.  Pain and tenderness of the plantar surface of the calcaneus in the area of the medial tubercle in both feet were observed.  There was also tenderness along the plantar fascia.  The heel area was not swollen and there was no redness or evidence of cellulitis.  Pain radiated to the leg and caused the Veteran to walk with a limp.  Nail abnormalities were noted.  Circulation was intact.  Mild edema and paresthesia was found.  No claudication or pigmentary changes were observed.  Monofilament and vibratory testing were diminished.  The examiner maintained the diagnoses from the August 2011 VA podiatry clinic records. 

August 2012 VA podiatry records were substantially similar to February 2012 VA podiatry findings.    

February 2013 VA podiatry records include clinical findings of painful collapsed medial, longitudinal arch with excessive foot pronation.  Nail abnormalities were noted.  Circulation was intact.  Mild edema and paresthesia was found.  No claudication or pigmentary changes were observed.  Monofilament testing was normal and vibratory testing was diminished.  The podiatrist listed diagnoses of pes planovalgus, drop foot, onychomycosis, diabetic neuropathy (mild) and fracture of left fibula.   

In June 2013, the Veteran was afforded another VA foot examination.  The examiner listed a diagnosis of bilateral pes planus.  The examiner noted the Veteran's reports about increased pain and swelling in his feet.  He also noted bilateral foot pain on use of the feet.  He observed bilateral foot pain on manipulation of the feet and swelling for both feet.  Characteristic callus was not found.  Symptoms were relieved by orthotics.  Extreme tenderness of the plantar surface was not observed.  The examiner did not find bilateral decreased longitudinal arch height on weight-bearing.  He also did not find objective evidence of marked deformity for either foot.  However, marked pronation was found and considered to be improved with orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe for both feet.  Bilateral inward bowing the Achilles' tendon (i.e. hind foot valgus, with lateral deviation of the heel) was found, but marked inward displacement and severe spasm of the Achilles's tendon (rigid hindfoot) on manipulation was not found.  The examiner indicated that there were no additional physical findings, complications, conditions, signs and/or symptoms related to the pes planus diagnosis.  The assistive devices were occasional use of wheelchair and regular use of cane.  The examiner affirmed that the Veteran's flatfoot condition was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner reported that no X-rays were taken and that there was no other significant diagnostic test.    

August 2013 VA podiatry records show that the Veteran presented with toenail disorders and complained about pruritus.  Clinical findings were substantially similar to those made in February 2013.  

November 2013 VA orthotics consultation reflects that the Veteran received diabetic shoes.  

In May 2014, the claimant reported that the Veteran's foot disability caused him to fall while in a chair or trying to transfer.  He had swelling of the feet and legs. He needed assistance dressing or putting on braces.  He had complaints about pain, cramps, and loss of feeling.  He needed assistance using the bathroom and showering.  

February 2014 VA podiatry records include clinical findings substantially similar to those made in February 2013 and August 2013 with the additional observation of dry and scaly skin.  The assessment was updated to include dry skin, in addition the previously established diagnoses of pes planovalgus, drop foot, onychomycosis, and diabetic neuropathy (mild).  

IV. Analysis of the schedular rating criteria

The appellant contends an increased rating is warranted for the Veteran's service-connected bilateral flatfoot with bilateral intermittent foot strain and associated symptoms.  As explained below, the Board will grant separate 10 percent ratings for degenerative arthritis resulting in painful motion for each foot, but in all other respects, the claim under the schedular rating criteria must be denied.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5283, 5276, 5284 (2016).

The service-connected bilateral flatfoot with bilateral intermittent foot strain is currently assigned a schedular 30 percent rating pursuant to DC 5276.  38 C.F.R. § 4.71a, DC 5276.  The only higher schedular rating available under DC 5276 is the maximum rating of 50 percent.  Id.  It contemplates pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  Id.

The lay and medical evidence of record do not indicate that the Veteran's bilateral pes planus with bilateral intermittent foot strain more closely approximates the 50 percent schedular rating criteria for pronounced flat foot pursuant to DC 5276.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5276.  The evidence does not show severe spasm of the tendo achillis on manipulation.  See VA examination reports from December 2011 and June 2013.  It is conflicting as to whether symptoms are relieved by orthotics.  Compare December 2011 Veteran report to December 2011 and June 2013 VA examination report (includes VA examiners' opinions that orthotics were beneficial).  While tenderness to palpation has been noted for foot surfaces, the December 2011 and June 2013 VA examination reports weigh against a finding that such tenderness manifests as extreme tenderness of plantar surfaces of the feet.  The record does not otherwise suggest pes planus with intermittent foot strain produces symptoms similar in severity as to those contemplated in the pronounced flatfoot schedular rating criteria.  In sum, the evidence weighs against a finding that the service-connected bilateral pes planus with bilateral foot strain have more closely approximated the 50 percent schedular rating under DC 5276 for pronounced flatfeet at any point during the claims periods.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5276.

The Board has also considered additional foot disorders raised by the record to include arthritic changes to the feet, plantar fasciitis, inward bowing of the Achilles' tendon, drop foot, diabetic neuropathy and onychomycosis.  See also August 2016 Court Memorandum Decision.  

With respect to arthritic changes to the feet, the Board finds that a separate 10 percent rating under DC 5003 for degenerative arthritis for each foot is warranted, as explained below.  38 C.F.R. §§ 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5003.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011); see also Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).  Painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion, such that a minimum compensable rating is warranted under DC 5003 even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The December 2008 VA examination X-ray report establishes arthritis on the medial aspects of both feet attributable to pes planus.  The Board notes the subsequent December 2011 VA examination report weighing against degenerative arthritis, but resolves reasonable doubt in favor of the Veteran to find the presence of arthritis in each foot.  Compare VA examination reports from December 2008 and December 2011; 38 C.F.R. § 4.3.  Under 38 C.F.R. § 4.45(f), the metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.  

The Veteran has provided competent and credible reports of foot pain throughout the appeal and the Board resolves reasonable doubt to find that a portion of the foot pain is attributable to pes planus induced arthritis affecting the medial aspect of each foot.  38 C.F.R. §§ 4.3, 4.7, 4.14.  Thus, separate 10 percent ratings are warranted for degenerative arthritis of the medial aspect affecting each foot.  Id.; 38 U.S.C.A. § 510 (b); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5003; Lichtenfels, 1 Vet. App. at 488.
The Veteran's arthritis symptoms are encompassed in the separate 10 percent ratings for each foot under DC 5003 and have been considered as symptoms when evaluating the severity of the bilateral foot arthritis disability.  A higher rating is not warranted because there is an absence of limitation of motion and occasional incapacitating exacerbations.  Id.  In this regard, the Board notes the Veteran's reports of flare-ups, but it has not been shown that the foot pain is substantially due to arthritis as opposed to his other foot disorders.  

For these reasons, separate 10 percent ratings for arthritis of each foot are warranted pursuant to DC 5003-5283.  38 C.F.R. § 4.3, 4.7, 4.71a, DC 5003-5283; Lichtenfels, 1 Vet. App. at 488.  The Board finds DCs 5003- 5283 to be the most appropriate basis for the assigned rating since it contemplates the bones affected by the Veteran's pes planus induced medial foot arthritis.  December 2008 VA examination report; see Copeland, 27 Vet. App. at 336 (noting that once VA grants service connection for a disability, it must select a diagnostic code from the Schedule for the purpose of showing the basis of the evaluation assigned).  

With respect to plantar fasciitis and inward bowing of the Achilles' tendon, the Board finds that the symptoms attributable to these disorders are contemplated by the current 30 percent rating for bilateral pes planus with bilateral intermittent foot strain.  38 C.F.R. §§ 4.14, 4.71a, DC 5276.  The August 2011 VA podiatry clinic records include an assessment of plantar fasciitis.  It appears the diagnosis was based upon the additional clinical finding of tenderness under the planta fascia.  Pain on manipulation and use of feet are the primary symptoms of plantar fasciitis.  See http://www.mayoclinic.org/diseases-conditions/plantar-fasciitis/symptoms-causes/dxc-20268536 (lasted visited August 3, 2017).  The currently assigned DC 5276 rating for flatfoot on its face contemplates extreme tenderness of plantar surfaces of the feet and general foot pain on manipulation and use.  38 C.F.R. § 4.71a, DC 5276.  The Board considers inward bowing of the tendo achillis to be a duplicative symptom of inward bowing the Achilles' tendon.  This symptom is expressly contemplated in DC 5276.  Id.  In sum, the evidence does not show additional symptoms associated with either plantar fasciitis or inward bowing of the Achilles' tendon that are not already contemplated under the currently assigned DC 5276.  Id.  The Board concludes that that an additional rating for either plantar fasciitis or inward bowing of the Achilles' tendon would result in pyramiding in this particular case.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

With respect to drop foot and diabetic neuropathy, the clinicians' comments on their face weigh against a finding that the diagnosis and symptoms pertaining to these disorders are in any way related to the service-connected bilateral pes planus with intermittent foot strain.  As to foot drop, the rating schedule clearly contemplates foot drop as a neurological, rather than a musculoskeletal symptom.  See 4.124a, DCs 8520 and 8521 (contemplating foot drop as a lower extremity neurological symptom).  The podiatry assessments repeatedly list diabetic neuropathy, which on its face is indicative of a relationship to non service-connected diabetes. Neurological disturbances of the lower extremities, such as foot drop, associated with diabetes are a well-known and common diabetic complication.  See http://www.diabetes.org/living-with-diabetes/complications/neuropathy/ 
(American Diabetes Association, last visited August 3, 2017).  The Board notes DC 5277 for weak foot, which contemplates symptoms similar to foot drop.  38 C.F.R. § 4.71a, DC 5277.  However, in this particular case, the evidence above strongly suggests that foot drop is most accurately characterized as a diabetic complication and does not warrant consideration as separately ratable symptom under DC 5277 for service-connected bilateral pes planus with intermittent foot strain.  For the above stated reasons, the neuropathy and foot drop symptoms are considered to be separate and distinct neurological symptoms attributable to non-service-connected diabetes.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

With respect to onychomycosis, it is a fungal infection of the toenails or fingernails, also called tinea unguium.  Dorland's Illustrated Medical Dictionary 1322 (32nd ed. 2012).  The evidence does not show that it is related to service-connected bilateral pes planus with intermittent foot strain or newly service-connected arthritis.  Based upon the medical definition and evidence of record, the Board finds onychomycosis to be a separate and distinct disorder from service-connected bilateral pes planus with bilateral intermittent foot strain and related arthritis.  Id.; see also Mittleider, 11 Vet. App. at 182.

The Board has also considered whether an additional rating pursuant to DC 5284 is for application.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008) ("The Secretary is required to maximize benefits.").  As noted, DC 5284 only applies to foot disabilities for which there is not already a specific diagnostic code.  Copeland, 27 Vet. App. at 337.  In this case, service-connected bilateral pes planus with bilateral intermittent foot strain is specifically contemplated under DC 5276 and any pes planus symptoms must be rated according to DC 5276.  Id.; 38 C.F.R. § 4.71a, DC 5276.  As to the additional diagnoses and symptoms raised by the evidence, the above analysis reflects consideration of whether the additionally diagnosed foot disorders are attributable to service-connected bilateral pes planus with bilateral intermittent foot strain and if so, whether additional ratings are warranted for symptoms not contemplated under DC 5276.  Id.  The Board also points out that a specific trauma or injury to either foot is not shown.  Further consideration of DC 5284 is not warranted in light of the evidence and above analysis.  Id. 

For the reasons above, the criteria for separate 10 percent ratings, but no higher, for each foot are warranted on the basis of arthritis confirmed by X-ray evidence; but a rating in excess of 30 percent for bilateral pes planus with intermittent foot strain is not warranted.  As the preponderance of the evidence is against any additional or higher schedular rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.









ORDER

A rating in excess of 30 percent for bilateral pes planus with bilateral intermittent foot strain is denied. 

A 10 percent disability rating, but no higher, is granted for right foot degenerative joint disease; subject to the legal authority governing the payment of compensation.

 A 10 percent disability rating, but no higher, is granted for left foot degenerative joint disease; subject to the legal authority governing the payment of compensation.


REMAND

The Board finds that referral to the Director, Compensation Service is warranted for consideration of extraschedular entitlement to a rating greater than 30 percent for service-connected bilateral pes planus with bilateral intermittent foot strain and entitlement to TDIU on an extraschedular basis.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Veteran asserted that the symptoms attributable to his service-connected bilateral pes planus with bilateral intermittent foot strain disability caused unemployability, which would necessarily reflect marked interference with employment. See Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (it is not possible to have TDIU without also having marked interference with employment).  See also September 2011 Veteran statement; November 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability; August 2011 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  Although the Veteran had multiple disabilities affecting his ability to work, his reports were competent evidence that bilateral foot pain precludes employment. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").
The Board notes that the issues of service connection for cervical spine and lumbar spine disabilities remain pending and, since the appellant has been substituted as a claimant, will be decided once any appropriate development has been completed.  The pending service connection claims are intertwined as they could result in additional schedular ratings.  See generally 38 C.F.R. § 3.321(b) and Part 4 - Schedule for Rating Disabilities; see Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication on the extraschedular issues should be deferred until the August 2016 Board remand instructions for the service connection claims are completed and both issues are readjudicated by the AOJ (modified to account for the death of the Veteran)  Id.

In sum, the August 2016 Board remand instructions, to include obtaining an appropriate VA medical opinion (rather than the previously ordered examination) regarding the service connection claims, should be completed and these issues should be readjudicated by the AOJ.  Then, a decision from the Director, Compensation Service concerning extraschedular entitlement to a rating greater than 30 percent for service-connected bilateral pes planus with bilateral intermittent foot strain pursuant to 38 C.F.R. § 3.321(b) and entitlement to TDIU on an extraschedular basis must be obtained.  Then, the case should return to the Board.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. After completing the development ordered by the Board in its August 2016 remand for the issues of service connection for spondylosis, cervical spine and spondylosis, lumbar spine, and readjudicating those claims, refer the issues of entitlement to an extraschedular rating for bilateral pes planus with bilateral intermittent foot strain pursuant to 38 C.F.R. § 3.321(b)(1) and entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) to the VA Director, Compensation Service for adjudication.

3.  After the above development has been completed, readjudicate the claims for an extraschedular rating under 38 C.F.R. § 3.321 for bilateral pes planus with intermittent foot strain and entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


